TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00793-CR



                           Charles Jerome Hutchinson, Appellant

                                               v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
     NO. D-1-DC-10-900019, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Charles Jerome Hutchinson’s motion to dismiss his appeal is granted. This

appeal is dismissed. See Tex. R. App. P. 42.2(a).




                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed on Appellant’s Motion

Filed: April 19, 2013

Do Not Publish